     Case 18-27453         Doc 11   Filed 10/15/18 Entered 10/15/18 14:37:27            Desc Notice of
                                    Deficiency Hearing Page 1 of 2
Form ntchrgRq

                                 UNITED STATES BANKRUPTCY COURT
                                       Northern District of Illinois
                                            Eastern Division
                                            219 S Dearborn
                                               7th Floor
                                           Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 18−27453
                                                 Chapter: 7
                                         Judge: Donald R Cassling

In Re:
   Antonio Hernandez
   2212 North Karlov
   Chicago, IL 60639
Social Security No.:
   xxx−xx−1541
Employer's Tax I.D. No.:


                             NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:


                             219 South Dearborn, Courtroom 619, Chicago, IL 60604

                                      on November 13, 2018 at 09:30 AM


TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                       FOR THE COURT



Dated: October 15, 2018                                Jeffrey P. Allsteadt , Clerk
                                                       United States Bankruptcy Court
       Case 18-27453              Doc 11         Filed 10/15/18 Entered 10/15/18 14:37:27                             Desc Notice of
                                                 Deficiency Hearing Page 2 of 2
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Antonio Hernandez                                                          Case No. : 18−27453
2212 North Karlov                                                          Chapter : 7
Chicago, IL 60639                                                          Judge :    Donald R Cassling
SSN: xxx−xx−1541 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Statement of Financial Affairs (Form 107/207).
· Statement of Monthly Income (Form 122A−1/122A−1Supp).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule E/F (Form 106E/F).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 15, 2018                                                   Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
